DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (USPN 7273425) in view of Miyasoi et al. (JP 10-330719).
	Regarding claim 1, Higuchi discloses a golf ball having a core, an adhesive layer, and a cover layer wherein the cover layer can have one or more layers.  In light of the covers having more than one layer, the layer closest to the core is considered the envelope layer.  The core is formed of a rubber composition having a polybutadiene (See Column 3, lines 15 and 17) and a zinc acrylate (See Column 6, lines 46 through 50).  The cover is made of polyurethane wherein ionomer may be blended therein (See Column 11, lines 46 through 64).  The adhesive layer is positioned between the core and the cover layer (See Column 7, line 56, to Column 8, line 13). Higuchi does not disclose the adhesive having an oxazoline group containing substance.  Miyasoi et al. discloses an adhesive composition containing oxazoline group.  The adhesive also contains a polybutadiene and an epoxy group.  One having ordinary skill in the art 
	Regarding claim 2, see the above regarding claim 1.
	Regarding claim 3, see the above regarding claim 1.
	Regarding claim 4, Miyasoi et al. discloses the adhesive water soluble.
	Regarding claim 5, Higuchi discloses the difference between the center and surface hardnesses of the core being 5 to 20 Shore D.  Considering that the center hardness is 35 to 55 Shore D (JISC 57 to 83) and the surface hardness is 50 to 68 Shore D (JISC 76-100), the difference in JISC is, at the lower ranges of the hardnesses, 20 JIC units (See Table 2). 
	Regarding claim 6, see the above regarding claim 1.
	Regarding claim 12, Miyasoi et al. discloses the oxazoline containing substance being alcoholic. 
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711